Title: General Orders, 31 October 1777
From: Washington, George
To: 



Head Quarters, Whitpain Township [Pa.] October 31st 1777.
Parole Brookfield.C. Signs Blandford. Blenheim.


Richard Platt and Ranald Stephen McDougall Esqrs. are appointed Aids-de-Camp to Major General McDougall, and are to be respected as such.
The Deputy Quarter Masters General are to make a return to the Qr Mr General’s office, of all equipage, and stores, waggons &c.—in their respective divisions—the returns to be made to morrow morning at 9 o’clock.
The Commander in Chief approves the following sentences of a General Court Martial, of the Brigade of horse, held the 24th instant, of which Col. Bland was president—vizt.
Col. Moylan charged with “Disobedience of the orders of Genl Pulaski—a cowardly and ungentlemanlike action in striking Mr Zielinski, a Gentleman, and officer in the polish service when disarmed; and putting him under guard; and giving irritating language to Genl Pulaski

”—The Court were of opinion that Col. Moylan was not guilty, and therefore acquitted him of the charges exhibited against him.
Col. Moylan is discharged from arrest.
Some doubts having arisen with regard to the order of promotions, The Commander in Chief thinks it expedient again to declare, that promotions shall be regimental, as high as the rank of Captains inclusively—All from that rank in the line of the state: But subject nevertheless to such exceptions, as merit or unworthiness shall render just and proper, agreeably to the General Orders, formerly issued at Middlebrook, on this head.
